Title: To James Madison from William Eustis, 15 January 1815
From: Eustis, William
To: Madison, James


        
          (private)
          Dr Sir,
          Boston Jan: 15. 1815.
        
        I take the liberty of making personally known to you my nephew Colo. Eustis of the Lt Artillery, whose service on the nothern Frontier, first under the ever to be lamented Pike & subsequently under General Izard will enable him to give any detailed information which may be required of him. His conduct at the capture of little York gained him the applause of the General and of the army. When Pike was advancing with his usual impetuosity, a battery opened on his column. Colo. E. begged him to halt his column & allow him to open a fire from his heavy field pieces. He did. The enemys battery was silenced—they fled & but for the explosion which lost Pike to his country he would have had a bloodless victory with Sheaffe and his whole command for prisoners. By a liberal education and an unremitted attention to duty, Colo. E has acquired the reputation of a brave & skillful officer with the sentiments becoming an American. It is unnecessary to add that he is wholly unacquainted with the contents of this Letter. He has business with the war department in which he is worthy of success. With sentiments of the highest respect I am Dr Sir, your obedt servt.
        
          William Eust⟨is⟩
        
      